Title: John Adams to Thomas Boylston Adams, 20 October 1775
From: Adams, John
To: Adams, Thomas Boylston


     
      
       Octr. 20. 1775
      
      My dear son
     
     I have suffered a great deal of Anxiety on your Account, having heard of your severe sickness. But am very glad to learn that you are better.
     I hope you will remember to whom you are obliged for your Restoration to Health, and that you will be sensible of the kind Care of your Mamma in your Illness and thankfull for it.
     Your excellent Grandmamma, it is to be feared, took the Distemper which proved fatal to her at our House when she was kindly assisting your Mamma in attending upon you and the rest of the sick Family.— Your Age was so tender that you never had so much Knowledge of her, as your sister and Brothers, but I hope you knew so much of her Goodness as to wish to imitate it.
     Be always dutifull and obedient to your Mamma and mind your Books—for it is only from your Books and the kind Instructions of your Parents that you can expect to be usefull in the World.
    